
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.48


LEASE AMENDMENT AND TERMINATION AGREEMENT

        THIS LEASE AMENDMENT AND TERMINATION AGREEMENT ("Agreement") is made as
of February 4, 2002, by and between OAKLAND CITY CENTER LLC, a Delaware limited
liability company ("Landlord"), and ASK JEEVES, INC., a Delaware corporation
("Tenant").

RECITALS

        A.    Landlord leased to Tenant the second through eighth floors (the
"Premises") of that certain real property (the "Building") located at 555
Twelfth Street, Oakland, State of California, pursuant to that certain Office
Lease, dated as of May 15, 2000, between Landlord and Tenant (the "Lease").

        B.    Landlord and Tenant desire to amend and terminate the Lease, and
all the terms and conditions stated therein, upon and subject to the terms and
conditions set forth below.

        C.    Landlord and Tenant agree that Landlord's damages, as a result of
the termination of the Lease, exceed $23 million.

        D.    Each defined term used in this Agreement, but not defined herein,
shall have the meaning ascribed to it in the Lease.

        NOW, THEREFORE, the parties hereto agree as follows:

        1.    Conditions Precedent.    This Agreement shall not be legally
effective except and unless each of the following conditions is satisfied on or
before the close of business on February 4, 2002:

        a.    Tenant's real estate broker Aegis Realty Partners shall have
executed a written instrument in form and substance satisfactory to Landlord in
its sole discretion releasing Landlord for any claims related to, and agreeing
to forgo, any and all commission payments that may be due from Landlord in
respect of the Lease and to the lease by Tenant of space in the building located
at 1111 Broadway, Oakland, California;

        b.    Wells Fargo Bank, N.A. shall have executed a consent to the
amendment and to the termination of the Lease described in paragraph 2 of this
Agreement and to amendment of the Letter of Credit to permit a draw on the
Letter of Credit pursuant to paragraph 4 of this Agreement.

        2.    Amendment.    The first sentence of Paragraph 6.a of the Lease is
amended in its entirety to read as follows.

"As security for the performance by Tenant of Tenant's obligation hereunder,
Tenant shall cause to be delivered to Landlord concurrently with the execution
of this Lease by Tenant, an original irrevocable standby letter of credit (the
"Letter of Credit") in the amount specified in Paragraph 2.d above, naming
Landlord as beneficiary, which Landlord may draw upon to cure any default under
this Lease, to pay any termination fee owed by Tenant to Landlord as a result of
the termination of the Lease, or to compensate Landlord for any damage Landlord
incurs as a result of termination of the Lease or Tenant's failure to perform
any of its obligations hereunder."

        3.    Termination.    The Lease and all terms and conditions therein,
and Tenant's right to occupy and possess the Premises, shall terminate effective
as of noon Pacific time on February 4, 2002 (the "Termination Date"). Effective
upon the Termination Date, Tenant hereby remises and quitclaims to Landlord, and
Landlord hereby accepts, all of Tenant's right, title and interest in, to and
under the Lease and in and to the Premises.

        4.    Termination Fee.    In consideration of Landlord's agreement to
allow Tenant to terminate the Lease, and in settlement of Landlord's current and
future claims against Tenant thereunder, Tenant agrees to pay to Landlord a
termination fee equal to sixteen million dollars ($16,000,000) (the "Termination
Fee"). The Termination Fee constitutes compensation to Landlord for damages
sustained

--------------------------------------------------------------------------------


by Landlord as a result of the termination of the Lease. As partial payment of
the Termination Fee, Landlord shall be entitled to retain four hundred
ninety-eight thousand eight hundred fourteen dollars and thirteen cents
($498,814.13) that Landlord currently holds as advance payment of the Monthly
Rent first due and payable under the Lease. Landlord shall have the right to
apply such amount to the Termination Fee immediately upon execution of this
Agreement. Concurrently with the execution of this Agreement, Tenant shall pay
one million eight hundred one thousand one hundred eighty-five dollars and
eighty-seven cents ($1,801,185.87) to Landlord in immediately available funds,
which Landlord shall apply to the Termination Fee. Upon the execution of this
Agreement, Landlord, without further notice to or communication with Tenant,
shall be entitled immediately to draw the full amount available under the Letter
of Credit (as defined in the Lease), as provided in paragraph 6.a of the Lease,
as amended hereby, and apply such amounts to the unpaid portion of the
Termination Fee. Landlord is authorized to state in the drawing certificate
that: "The Principal amount of this Letter of Credit is due and payable in
accordance with the provisions of that certain Office Lease, dated May 15, 2000,
as amended, between Beneficiary and Applicant," with Landlord being the
"Beneficiary" and Tenant being the "Applicant" referenced in the drawing
certificate.

        5.    Effect of Non-Payment of Termination Fee.    If Landlord (a) does
not receive the Termination Fee in full by 5 p.m. Pacific time on February 5,
2002; or (b) seeks to draw the Termination Fee under the Letter of Credit, but
the issuing bank dishonors the draw request, then, in either case, Tenant's
right to possession of the Premises shall have terminated, and Landlord shall
have all rights and remedies available to it under the Lease, as if the Lease
had not terminated, at law or in equity for a tenant's breach of or default
under a commercial lease, including without limitation any rights that may be
due it under California Civil Code Section 1951.2 and under paragraph 25 of the
Lease, for recovery of the Termination Fee. In addition, if the draw request is
not honored by the issuing bank after timely presentation by Landlord in
accordance with the Letter of Credit, as amended, the Lease and this Agreement
or the Tenant's check in the amount of one million eight hundred one thousand
one hundred eighty-five dollars and eighty-seven cents ($1,801,185.87) is not
honored by the payor bank, then Tenant's obligations to Landlord under the Lease
for any current or future defaults will not be limited by the stated amount of
the Termination Fee or by the provisions of paragraph 7 of this Agreement.

        6.    Representations and Warranties.    Tenant represents and warrants
to Landlord that Tenant has not made any assignment, sublease, transfer,
conveyance or other disposition of the Lease, any interest in the Lease, or any
claim, demand, obligation, liability, action or cause of action arising out of
the Lease.

        7.    Mutual Release.    

        (a)  As of the Termination Date, Landlord and Tenant waive, release and
discharge each other and their respective members, partners, officers,
directors, shareholders, employees, agents, successors and assigns
(collectively, the "Released Parties") from any and all suits, causes of action,
liabilities, claims, judgments, damages, losses, demands, obligations, costs and
expenses (collectively, "Released Claims") of whatever kind, known or unknown,
contingent or non-contingent, that each party ever had, has or may have, against
each other arising from or in any way connected with the exercise of the rights
and obligations of the Lease, except for the rights and obligations of Landlord
and Tenant under this Agreement and under any other lease agreement between
Landlord and Tenant concerning real property other than the Premises, which in
no event shall constitute Released Claims. Landlord and Tenant hereby agree,
represent and warrant that the Released Claims released herein are not limited
to matters that are known, disclosed or foreseeable. Landlord and Tenant realize
and acknowledge that factual matters now unknown to either of them may have
given, or may hereinafter give, rise to Released Claims that are, as of the
Termination Date, unknown, unanticipated and unsuspected. Landlord and Tenant
further agree, represent and warrant that the provisions of this paragraph have
been negotiated and agreed upon in light of that realization, and that Landlord
and Tenant nevertheless hereby intend to release, discharge and acquit the
Released Parties from any such unknown Released Claims that are in any way
related to the rights and obligations of the Lease.

--------------------------------------------------------------------------------


        (b)  Tenant and Landlord specifically acknowledge that each has
carefully reviewed this paragraph 7, discussed its import with legal counsel, is
fully aware of its consequences, and that the provisions of this paragraph 7 are
a material part of this Agreement. Notwithstanding Section 1542 of the
California Civil Code that provides that:

"A general release does not extend to claims, which the creditor does not know
or suspect to exist in its favor at the time of executing the release which if
known by him must have materially affected his settlement with the debtor,"

this Agreement releases all injuries, damages or losses to Tenant and Landlord
and each of their successors and assigns, whether real or personal, whether
known, unknown, unforeseen, patent or latent, with respect to the Released
Claims. Tenant and Landlord each understand and acknowledge the significance and
consequences of such specific waiver of Section 1542 and hereby assume full
responsibility for any injuries, damages, losses or liability that either Tenant
or Landlord, as the case may be, hereafter incur relating to the Released
Claims.

AGB

--------------------------------------------------------------------------------

Tenant's Initials   TWH

--------------------------------------------------------------------------------

Landlord's Initials

        8.    Governing Law.    This Agreement shall be governed by and
construed in accordance with the laws of the State of California.

        9.    Litigation Expenses.    In the event any litigation arises
concerning the construction of, enforceability of, or performance under this
Agreement, including, without limitation, any action or proceedings in
bankruptcy court, the prevailing party in said litigation shall be entitled to
recover as a part of its damages reasonable attorneys' fees and costs of suit.

        10.    Confidentiality.    Landlord and Tenant shall keep confidential
the terms of this Agreement and the amount of the Termination Fee (the
"Confidential Information"), and neither Landlord nor Tenant shall release or
disseminate any of the Confidential Information to any third party, other than
to their respective attorneys, accountants and officers, and then only to the
extent that such attorneys, accountants or corporate officers expressly agree to
be bound by the terms of the confidentiality provisions of this Agreement, or
where disclosure is required by regularly issued judicial process or where
disclosure by Tenant is required by applicable securities laws, regulations and
policies. This obligation of confidentiality shall survive the exchange of the
releases hereunder.

        11.    Entire Agreement.    This Agreement contains all of the
understandings of the parties regarding the termination of Lease and all of the
negotiations and representations made by either party to the other are merged
herein. This Agreement may not be modified in any respect except by a document
in writing executed by both parties hereto or their respective successors.

        12.    Authority and Binding Effect.    Each party represents and
warrants that it has the authority to enter into this Agreement and that the
individuals signing this Agreement have the authority to do so on behalf of the
entities on whose behalf they sign. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

        13.    Counterparts.    This Agreement may be executed in multiple
counterparts, which when signed by all parties, shall constitute one Agreement.

        14.    Time is of the Essence.    TIME IS OF THE ESSENCE WITH RESPECT TO
THE PARTIES' PERFORMANCE OF THEIR OBLIGATIONS UNDER THIS AGREEMENT.

--------------------------------------------------------------------------------


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

    LANDLORD:
 
 
OAKLAND CITY CENTER LLC, a Delaware limited liability company
 
 
By
Shorenstein Realty Services, L.P., a California limited partnership, its manager
 
 
 
By
Shorenstein Management, Inc., a California Corporation, its general partner
 
 
 
 
By:
/s/ Thomas W. Hart

--------------------------------------------------------------------------------


 
 
 
 
Its:
Vice President

--------------------------------------------------------------------------------


 
 
TENANT:
 
 
ASK JEEVES, INC., a Delaware corporation
 
 
By:
/s/ A. George Battle

--------------------------------------------------------------------------------


 
 
Its:
President & CEO

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.48

